Citation Nr: 1404029	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for PTSD from October 15, 2008 to October 18, 2010, and from February 1, 2011 to February 12, 2013. 

2.  Entitlement to a rating in excess of 70 percent for PTSD, since February 13, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to November 1993. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.   

This case was initially before the Board in November 2012 when the claim was remanded for further development.  The RO issued a supplemental statement of the case in March 2013, and the appeal is again before the Board.

The Board notes that in a March 2008 rating decision, the Washington, D.C. RO granted service connection for PTSD and assigned a 30 percent rating effective February 22, 2007.  The Veteran filed a notice of disagreement with the effective date for the grant of service connection and he was provided with a statement of the case in September 2008.  However, he did not file a timely substantive appeal.  Hence, the issue is not before the Board and will not be addressed herein.  

The issue of entitlement to service connection for a substance abuse disorder secondary to service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As such, these records must be obtained.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has indicated that his psychiatric disability negatively affects his ability to work.  See December 2013 Informal Hearing Presentation.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for TDIU. 

2.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

